DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC §101
Claims 1-6 are rejected under 35 U.S.C. 101.
 Claim(s) 1-6 is/are directed to a method which falls within a statutory category. The additional elements are: measuring temperature by using generic measurement devices. While the claims do include  generic measurement devices and a generic processor, the judicial exception does not appear limited to a practical application. Rather, the result appears to be transformation of data. Furthermore, just because there is data gathering, it does not make the claim eligible (MPEP2106.05(g)). The claims are directed to determining of data by using mathematical relationship/ calculation. The calculation steps do not provide an inventive concept because they could be performed by a generic computer. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bartonek et al. (U.S. 20160103083) in view of Mian et al. (U.S. 20100100275) [hereinafter Mian].
Bartoner discloses in Figs. 1-3 discloses a device/ method in the field of applicant’s endeavor and teaches to detect temperature of wheels and bearings (underfloor) of the train car (Abstract). The device comprises temperature sensors 222-227 which are configured to convert sensed infrared (IR) radiation energy produced by a component such as a passing train wheel or wheel bearing to an electrical signal that is proportional to the amount of heat output by the wheel or wheel bearing relative to ambient temperature. Temperature sensors 222-227 may also detect photons emitted from an object being measured. Temperature sensors 222-227 may include, but are not limited to, IR non-imaging sensors, IR imaging sensors, photovoltaic sensors, piezoelectric sensors, pyroelectric sensors, and thermopile sensors. In one embodiment, temperature sensors 222-227 may include an IR imaging sensor, which may collect IR radiation at multiple points, which can form an array, and can provide data that may be used to create one or more thermal images. The temperature sensors 222-227 may be located in different positions relative to rails 170. Detectors 211, 212, 213, and temperature sensors 222-227 may be located in positions adjacent rails 170 and in between rails 170, temperature sensors 222-227, may include positions adjacent rails 170 and to the outside of rails 170, at angles looking up from ground level [0021], [0022].  The distance between each detector 211, 212, 213 may be any distance from several hundred yards, to approximately one half mile, to one mile or more [0023]. This would suggest that all train wheels would pass over all measurement points where the sensors are located. The processor may further be configured to determine a wheel bearing condition based on the detected temperature [007]. It is considered that each temperature should be adjusted according to the operational condition of the vehicle. 
Bartoner does not explicitly teach a threshold temperature.
          Mian discloses a device/ method in the field of applicant’s endeavor and teaches obtaining an IR image (thus, IR mapping, thus, IR temperature) underneath of rail vehicle (Abstract, [0103]) to determine at least one fault condition. Main discloses a computer/ processor. Mian uses a threshold temperature to identify a defect or by comparing the temperature of a component with the same type of a component that are adjacent (i.e., on the same vehicle) [0084], [0085]. It is very well known in the art that the component would be failing if its temperature (T1) is above a threshold temperature (A0). It is considered that for each component of the vehicle there will be its own threshold temperature.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention to compare the temperature with a threshold temperature, so as to determine if the vehicle/ components are overheated and enable the operator take necessary actions as it is very well known in the art.
Official Notice is taken with respect to claims 4, 5: The particular  temperature selected as T1, T2, T3, absent any criticality, is only considered to be the “optimum” or “preferred” temperature used by Prior Art that a person having ordinary skill in the art at the time the invention was made would have been able to determine using routine experimentation based, among other things, on the temperature range normal to the underfloor of the vehicle, etc. See In re Boesch, 205 USPQ 215 (CCPA 1980).
Therefore, it would have been obvious to one skilled in the art at the time  before the effective filing date of the invention, to select the particular temperatures at different measurement points to compare them to the threshold temperatures (A1, A2, A3), in order to ensure that the temperature in all points are within predetermined limits, so as to determine abnormality or close to abnormality/ overheating condition, as very well known in the art. 
           Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bartoner et al. (U.S. 20160103083) [hereinafter Bartoner] in view of Bambara et al. (U.S. 4323211) [hereinafter Bambara].
Bartoner discloses in Figs. 1-3 discloses a device/ method in the field of applicant’s endeavor and teaches to detect temperature of wheels and bearings (underfloor/ underneath/ bottom) of the train car (Abstract). The device comprises temperature sensors 222-227 which are configured to convert sensed infrared (IR) radiation energy produced by a component such as a passing train wheel or wheel bearing to an electrical signal that is proportional to the amount of heat output by the wheel or wheel bearing relative to ambient temperature. Temperature sensors 222-227 may also detect photons emitted from an object being measured. Temperature sensors 222-227 may include, but are not limited to, IR non-imaging sensors, IR imaging sensors, photovoltaic sensors, piezoelectric sensors, pyroelectric sensors, and thermopile sensors. In one embodiment, temperature sensors 222-227 may include an IR imaging sensor, which may collect IR radiation at multiple points, which can form an array, and can provide data that may be used to create one or more thermal images. The temperature sensors 222-227 may be located in different positions relative to rails 170. Detectors 211, 212, 213, and temperature sensors 222-227 may be located in positions adjacent rails 170 and in between rails 170, temperature sensors 222-227, may include positions adjacent rails 170 and to the outside of rails 170, at angles looking up from ground level [0021], [0022].  The distance between each detector 211, 212, 213 may be any distance from several hundred yards, to approximately one half mile, to one mile or more [0023]. This would suggest that all train wheels would pass over all measurement points where the sensors are located. The processor may further be configured to determine a wheel bearing condition based on the detected temperature [007]. It is considered that each temperature should be adjusted according to the operational condition of the vehicle. 
Bartoner does not explicitly teach a threshold temperature.
Bambara discloses a device/ method in the field of applicant’s endeavor and teaches to sense temperature (T1) underneath/ bottom of  a train car in order to determine a train condition (Abstract). Bambara teaches an alarm and a reference/ threshold temperature (A0) above which the alarm is activated [0010]. Bambara discloses a digital processing circuit/ processor (at least claim 1 of Bambara). It is considered that for each component of the  underneath of the vehicle there will be its own threshold temperature.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention to compare the temperature with a threshold temperature, so as to determine if the vehicle/ components are overheated and enable the operator take necessary actions as it is very well known in the art.
Official Notice is taken with respect to claims 4, 5: The particular  temperature selected as T1, T2, T3, absent any criticality, is only considered to be the “optimum” or “preferred” temperature used by Prior Art that a person having ordinary skill in the art at the time the invention was made would have been able to determine using routine experimentation based, among other things, on the temperature range normal to the underfloor of the vehicle, etc. See In re Boesch, 205 USPQ 215 (CCPA 1980).
Therefore, it would have been obvious to one skilled in the art at the time  before the effective filing date of the invention, to select the particular temperatures at different measurement points to compare them to the threshold temperatures (A1, A2, A3), in order to ensure that the temperature in all points are within predetermined limits, so as to determine abnormality or close to abnormality/ overheating condition, as very well known in the art. 
Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bambara et al. (U.S. 4323211) [hereinafter Bambara] in view of Bartoner.
Bambara discloses a device/ method in the field of applicant’s endeavor and teaches to sense temperature (T1) underneath/ bottom of  a train car in order to determine a train condition (Abstract). Bambara teaches an alarm and a reference/ threshold temperature (A0) above which the alarm is activated [0010]. Bambara discloses a digital processing circuit/ processor (at least claim 1 of Bambara). It is considered that for each component of the  underneath of the vehicle there will be its own threshold temperature.
Bartoner discloses in Figs. 1-3 discloses a device/ method in the field of applicant’s endeavor and teaches to detect temperature of wheels and bearings (underfloor) of the train car (Abstract). The device comprises temperature sensors 222-227 which are configured to convert sensed infrared (IR) radiation energy produced by a component such as a passing train wheel or wheel bearing to an electrical signal that is proportional to the amount of heat output by the wheel or wheel bearing relative to ambient temperature. Temperature sensors 222-227 may also detect photons emitted from an object being measured. Temperature sensors 222-227 may include, but are not limited to, IR non-imaging sensors, IR imaging sensors, photovoltaic sensors, piezoelectric sensors, pyroelectric sensors, and thermopile sensors. In one embodiment, temperature sensors 222-227 may include an IR imaging sensor, which may collect IR radiation at multiple points, which can form an array, and can provide data that may be used to create one or more thermal images. The temperature sensors 222-227 may be located in different positions relative to rails 170. Detectors 211, 212, 213, and temperature sensors 222-227 may be located in positions adjacent rails 170 and in between rails 170, temperature sensors 222-227, may include positions adjacent rails 170 and to the outside of rails 170, at angles looking up from ground level [0021], [0022].  The distance between each detector 211, 212, 213 may be any distance from several hundred yards, to approximately one half mile, to one mile or more [0023]. This would suggest that all train wheels would pass over all measurement points where the sensors are located. The processor may further be configured to determine a wheel bearing condition based on the detected temperature [007]. It is considered that each temperature should be adjusted according to the operational condition of the vehicle. 
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention to have a plurality of sensors, so as to determine temperature of components at different locations, so as to analyze the temperature related to location and the particular sensor.
Official Notice is taken with respect to claims 4, 5: The particular  temperature selected as T1, T2, T3, absent any criticality, is only considered to be the “optimum” or “preferred” temperature used by Prior Art that a person having ordinary skill in the art at the time the invention was made would have been able to determine using routine experimentation based, among other things, on the temperature range normal to the underfloor of the vehicle, etc. See In re Boesch, 205 USPQ 215 (CCPA 1980).
Therefore, it would have been obvious to one skilled in the art at the time  before the effective filing date of the invention, to select the particular temperatures at different measurement points to compare them to the threshold temperatures (A1, A2, A3), in order to ensure that the temperature in all points are within predetermined limits, so as to determine abnormality or close to abnormality/ overheating condition, as very well known in the art. 
Claim(s) 1- 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mian et al. (U.S. 20100100275) [hereinafter Mian] in view of Bartoner.
MIan discloses in Fig. 1A a device/ method in the field of applicant’s endeavor and teaches obtaining an IR image (thus, IR mapping, thus, IR temperature) underneath of rail vehicle (Abstract, [0103]) to determine at least one fault condition. Main discloses a computer/ processor. Mian uses a threshold temperature to identify a defect or by comparing the temperature of a component with the same type of a component that are adjacent (i.e., on the same vehicle) [0084], [0085]. It is very well known in the art that the component would be failing if its temperature (T1) is above a threshold temperature (A0). It is considered that for each component of the vehicle there will be its own threshold temperature.
Bartoner discloses in Figs. 1-3 discloses a device/ method in the field of applicant’s endeavor and teaches to detect temperature of wheels and bearings (underfloor) of the train car (Abstract). The device comprises temperature sensors 222-227 which are configured to convert sensed infrared (IR) radiation energy produced by a component such as a passing train wheel or wheel bearing to an electrical signal that is proportional to the amount of heat output by the wheel or wheel bearing relative to ambient temperature. Temperature sensors 222-227 may also detect photons emitted from an object being measured. Temperature sensors 222-227 may include, but are not limited to, IR non-imaging sensors, IR imaging sensors, photovoltaic sensors, piezoelectric sensors, pyroelectric sensors, and thermopile sensors. In one embodiment, temperature sensors 222-227 may include an IR imaging sensor, which may collect IR radiation at multiple points, which can form an array, and can provide data that may be used to create one or more thermal images. The temperature sensors 222-227 may be located in different positions relative to rails 170. Detectors 211, 212, 213, and temperature sensors 222-227 may be located in positions adjacent rails 170 and in between rails 170, temperature sensors 222-227, may include positions adjacent rails 170 and to the outside of rails 170, at angles looking up from ground level [0021], [0022].  The distance between each detector 211, 212, 213 may be any distance from several hundred yards, to approximately one half mile, to one mile or more [0023]. This would suggest that all train wheels would pass over all measurement points where the sensors are located. The processor may further be configured to determine a wheel bearing condition based on the detected temperature [007]. It is considered that each temperature should be adjusted according to the operational condition of the vehicle. 
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention to have a plurality of sensors, so as to determine temperature of components at different locations, so as to analyze the temperature related to location and the particular sensor.
Official Notice is taken with respect to claims 4, 5: The particular  temperature selected as T1, T2, T3, absent any criticality, is only considered to be the “optimum” or “preferred” temperature used by Prior Art that a person having ordinary skill in the art at the time the invention was made would have been able to determine using routine experimentation based, among other things, on the temperature range normal to the underfloor of the vehicle, etc. See In re Boesch, 205 USPQ 215 (CCPA 1980).
Therefore, it would have been obvious to one skilled in the art at the time  before the effective filing date of the invention, to select the particular temperatures at different measurement points to compare them to the threshold temperatures (A1, A2, A3), in order to ensure that the temperature in all points are within predetermined limits, so as to determine abnormality or close to abnormality/ overheating condition, as very well known in the art. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAIL KAPLAN VERBITSKY whose telephone number is (571)272-2253.  The examiner can normally be reached on Mon - Fri 8AM-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/GAIL KAPLAN VERBITSKY/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        July 12, 2022